Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/11/2022 was filed after the mailing date of the Notice of Allowance on 05/13/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Applicant's amendment filed on 03/07/2022 has been entered and carefully considered.
Claim 1 has been amended.
Claims 6-20 have been cancelled.
Claims 21-35 have been added.
Response to Arguments
Applicant’s arguments filed on 03/07/2022, with respect to claims 1 and 26 have been fully considered and are persuasive. The 35 U.S.C. 103(a) rejection of claim 1 has been withdrawn
Reasons for Allowance
Claims 1-5 and 21-35 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1 and 26 are allowable over the prior art of record because none of the prior art teach calculating a vibration severity unit for  the vibration based on the vibration frequency segment and at least one of a peak value of the amplitude or the gravitational force; and generating a signal based on the vibration severity unit, and signaling a predictive maintenance server to execute a corresponding maintenance action on the portion of the industrial machine, wherein a first segment of the multi-segment vibration frequency spectrum comprises determined frequency values above an upper limit of a mid-segment of the multi-segment vibration frequency spectrum, and wherein the upper limit of the mid-segment of the multi-segment vibration frequency spectrum is 18000 kHz. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.
Claims 2-5, 21-25, and 27-35 are considered allowable based on their respective dependence on allowed claims 1 and 26.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on M-Fri from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN H LE/Primary Examiner, Art Unit 2862